DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1 and 17, the closest prior art references, US 20110007284 A1, US 20080174741 A1, US 20060078266 A1, US 20050195460 A1, US 20050168703 A1, US 7130136 B2, and US 20030058537 A1, do not teach, by themselves or in combination with one another, “a housing, an assembling element, a light valve and a first heat exchange assembly, wherein the housing has an assembly hole; the assembling element has an opening and is assembled on the housing in a non-direct contact mode, wherein the opening is corresponding to the assembly hole; the light valve is disposed on the assembling element and comprises a base and an imaging element, the imaging element comprises an imaging surface, the base bears against the assembling element, the imaging surface of the imaging element faces the opening of the assembling element, and the housing, the assembling element and the light valve define a chamber; and the first heat exchange assembly is disposed on the assembling element and 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20190018307 A1, US 20170255006 A1, US 20090135564 A1, US 20080246923 A1, US 20060197917 A1, US 20060176453 A1, US 20060050252 A1, US 20050265001 A1, US 20050200813 A1, US 7192143 B2, US 20050162621 A1, US 20050185142 A1, US 20050146689 A1, US 20050018151 A1, US 7086737 B2, US 20060157230 A1, US 20040150798 A1, US 6882480 B2, US 20040174679 A1, and US 6816375 B2 disclose SLM assembly including a heatsink structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882